Exhibit 10.2

 

AMENDMENT
TO
EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (the “Amendment”) is made as of April 19,
2005 by and between David Fitch (the “Employee”) and Gables Residential Trust, a
Maryland business trust with its principal place of business in Atlanta, Georgia
(the “Company”).

 

WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement dated August 8, 2002, as subsequently amended (the “Employment
Agreement”).

 

WHEREAS, the Company and the Employee desire to amend the Employment Agreement
solely to the extent set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Amendment and in the Employment Agreement, the parties mutually agree as
follows:

 

1.                                       Amendment

 


(A)                                  SECTION 2(A) OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED BY DELETING THE SECOND SENTENCE THEREOF AND SUBSTITUTING THEREFOR
THE FOLLOWING:


 

“Employee shall serve as Chief Executive Officer and President of the Company
effective as of March 1, 2005.”

 


(B)                                 SECTION 3(A) OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED BY DELETING SAID SUBSECTION IN ITS ENTIRETY AND SUBSTITUTING
THEREFOR THE FOLLOWING:


 

“(a)                            Base Salary.  Effective as of March 1, 2005, the
Company shall pay Employee an annual salary of $390,000 during the Employment
Period (‘Base Salary’).  Base Salary shall be payable in accordance with the
Company’s normal business practices, but in no event less frequently than
monthly.  Employee’s Base Salary shall be reviewed no less frequently than
annually by the Company and may be increased but not decreased during the
Employment Period.”

 

2.                                       Effect of Amendment

 

Except as amended hereby, the Employment Agreement shall remain in full force
and effect.

 

3.                                       Counterparts

 

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment to Employment Agreement is entered into as of
the date and year first above written.

 

 

GABLES RESIDENTIAL TRUST

 

 

 

 

 

By:

/s/ Chris D. Wheeler

 

 

 

Name:

Chris D. Wheeler

 

 

Title:

Executive Chairman

 

 

 

 

 

/s/ David Fitch

 

 

David Fitch

 

2

--------------------------------------------------------------------------------